DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Double Patenting rejections are withdrawn in view of the Terminal Disclaimer filed 6/29/2021. The 35 U.S.C. 112, 2nd paragraph rejections are withdrawn in view of Applicant’s amendments to the claims.
Applicant's arguments filed 6/29/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. Applicant makes the following arguments:
A) Applicant argues the prior art rejection is improper because Bullard is directed to bonding a stainless steel layer to a carbon steel substrate or core rather than a stainless steel core. This argument is not persuasive. It is readily conceded that the main embodiment of Bullard is indeed directed to bonding of a carbon steel core. However, there is no statement in Bullard, nor does Applicant identify any such teaching, that only carbon steel may be used for the core. To the contrary. Bullard only requires that the core comprises at least 55 wt% iron (¶ 8), a composition which encompasses most stainless steels, and which is far broader than the carbon steel Applicant incorrectly limits Bullard to. Further, Applicant does not point out any disclosure in Bullard which teaches away from use of a stainless steel core containing chromium. A reference may be relied upon for all that it would have reasonably 
Applicant also argues that since Bullard teaches the stainless steel surface portion includes about 10-30 wt% chromium (¶ 30), applying a layer having a chromium content of 10 wt% to Applicant’s core would be nonsensical. This argument is not persuasive. To begin, the prior art rejection does not contemplate applying a 10 wt% chromium stainless steel to Applicant’s core, since Applicant’s core is not being modified in the prior art rejection. Second, Bullard is not directed solely to a 10 wt% chromium stainless steel layer. As Applicant recognizes, the layer of Bullard contains 10-30 wt% chromium and is not limited to a layer containing 10 wt% chromium.
B) Applicant argues that Weiser teaches away from the claimed invention. Applicant argues that since the stainless steel of Weiser contains 10.5% to 20% Cr to ensure a ferritic structure, it teaches away from the claimed stainless steel which contains 20%-35% Cr. This argument is unpersuasive. The stainless steel of Weiser corresponds to the claimed primary metal substrate. The claimed primary metal substrate contains at least 10% Cr. The claimed secondary metal contains 20%-35% Cr and is unrelated to the stainless steel core of Weiser. Furthermore, that an austenitic stainless steel may exhibit poorer stress corrosion cracking resistance than ferritic stainless steel does not imply that all austenitic stainless steels do. Absent clear evidence supporting Applicant’s position, Weiser does not teach away from the claimed product.
C) Applicant argues there is no motivation to combine Hörr with Weiser. This argument is not persuasive. Hörr teaches a stainless steel muffler but does not teach 
D) Applicant argues the prior art rejections rely upon impermissible hindsight reconstruction. Applicant has not identified how the rejection relies only upon application’s disclosure. See MPEP 2145. I.A. Accordingly, this argument is not persuasive and the rejections are maintained.
Terminal Disclaimer
The terminal disclaimer filed on 6/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of applications 16/250,419 and 16/250,388 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hörr (US 2015/0354421) in view of Bullard et al. (US 2013/0171471) and Wieser et al. (US 2013/0206271).
Regarding claims 1, 2 and 10, the limitations of claim 1 have been addressed above. Hörr teaches a muffler for an exhaust system of a vehicle (¶ 2); the walls of the muffler separating an inner volume of the muffler from the outside of the muffler (¶ 12). The muffler further includes an inlet pipe and an outlet pipe in fluid communication with 
Wieser teaches a stainless steel having a chromium content of at least 10.5% (¶ 9) which is suitable for making exhaust pipes, exhaust component housings and mufflers (¶ 47). Bullard teaches a clad steel comprising a core region and stainless steel compositions clad to the surfaces of the core region, with the stainless steel layer diffusing into the substrate (¶ 47). The stainless steel layer comprises 10% to 30% wt chromium (¶ 30), which overlaps with the claimed range and encompasses a range greater than that of Wieser.
It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to make the muffler of Hörr using a stainless steel such as that taught by Wieser since the prior art recognizes such a stainless steel as suitable for making exhaust system parts. Furthermore, it would have been obvious at the effective time of filing to perform diffusion alloying on such a stainless steel in the manner taught by Bullard in order to obtain excellent corrosion resistance for the stainless steel while maintaining good bonding between the substrate and surface layers, as taught by Bullard (see ¶ 7).
Regarding claims 3-4, Bullard teaches the existence of a bonding region (corresponding to the claimed transition zone) between the core and the stainless steel layer (¶ 8). The transition zone has a composition in between that of the core and the surface region and comprises a gradient between the compositions of the core and stainless steel layer (¶ 36).
Regarding claims 5-6, Bullard teaches the stainless steel layer is formed on at least a surface of the substrate (¶ 47), which impliedly includes forming the stainless steel layer on at least a portion of an entire face of the substrate and the entire face of the substrate.
Regarding claim 7, Bullard teaches the stainless steel layers have individual compositions (¶ 39), i.e., they are not necessarily identical. Accordingly, the substrate may be given coatings having different compositions.
Regarding claims 8-9, the diffusion alloyed stainless steel of Modified Hörr contains more chromium content at the surface regions than the stainless steel core substrate (see Bullard, ¶ 40). Since this higher chromium content is what achieves higher corrosion resistance to urea and salt (see instant Spec., ¶ 29 of the corresponding PGPub), one of ordinary skill in the art would expect the prior art combination to also have this feature, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 11-12, Hörr teaches one embodiment of the muffler having tube extending from an inlet to an outlet (Fig. 6, ¶¶ 127-128); the tube positioned within the inner volume of the muffler thus creating an exhaust chamber. Hörr also teaches a wall 31 within the inner volume that divides the inner volume into separate chambers 41 and 42 (see Fig. 6).

    PNG
    media_image1.png
    226
    378
    media_image1.png
    Greyscale

Regarding claim 13, Bullard teaches the core region is positioned between the two surface layers of stainless steel (¶ 37).
Regarding claim 14, Bullard teaches the existence of a bonding region (corresponding to the claimed transition zone) between the core and the stainless steel layer (¶ 8). The transition zone has a composition in between that of the core and the surface region and comprises a gradient between the compositions of the core and stainless steel layer (¶ 36).
Regarding claim 17, Hörr teaches a muffler for an exhaust system of a vehicle (¶ 2); the walls of the muffler separating an inner volume of the muffler from the outside of the muffler (¶ 12). Hörr teaches one embodiment of the muffler having tube extending from an inlet to an outlet (Fig. 6, ¶¶ 127-128); the tube positioned within the inner volume of the muffler thus creating an exhaust chamber. Hörr also teaches a wall 31 within the inner volume that divides the inner volume into separate chambers 41 and 42 (see Fig. 6). Hörr teaches the muffler is made from stainless steel (¶ 47) but does not expressly teach the stainless steel is a diffusion surface alloyed sheet.
Wieser teaches a stainless steel having a chromium content of at least 10.5% (¶ 9) which is suitable for making exhaust pipes, exhaust component housings and mufflers (¶ 47). Bullard teaches a clad steel comprising a core region and stainless steel 
It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to make the muffler of Hörr using a stainless steel such as that taught by Wieser since the prior art recognizes such a stainless steel as suitable for making exhaust system parts. Furthermore, it would have been obvious at the effective time of filing to perform diffusion alloying on such a stainless steel in the manner taught by Bullard in order to obtain excellent corrosion resistance for the stainless steel while maintaining good bonding between the substrate and surface layers, as taught by Bullard (see ¶ 7).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hörr (US 2015/0354421) in view of Bullard et al. (US 2013/0171471) and Wieser et al. (US 2013/0206271), as applied to claim 1, further in view of Harris (US 5,403,557).
Regarding claims 15-16, the limitations of claim 1 have been addressed above. Modified Hörr does not expressly teach the claimed exhaust component having the claimed catalyst or diesel particulate filter within. Harris teaches an emission control apparatus (which may be called a muffler) for use with a diesel engine (col. 1, lines 7-20). The apparatus includes a particulate trap for removing particulates within the exhaust (col. 1, lines 64-68) which includes oxidizing carbon monoxide and unburned hydrocarbons to carbon dioxide and water (col. 4, lines 7-17). It would have been .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hörr (US 2015/0354421) in view of Bullard et al. (US 2013/0171471).
Regarding claim 18, Hörr teaches a muffler for an exhaust system of a vehicle (¶ 2); the walls of the muffler separating an inner volume of the muffler from the outside of the muffler (¶ 12). Hörr teaches one embodiment of the muffler having tube extending from an inlet to an outlet (Fig. 6, ¶¶ 127-128); the tube positioned within the inner volume of the muffler thus creating an exhaust chamber. Hörr also teaches a wall 31 within the inner volume that divides the inner volume into separate chambers 41 and 42 (see Fig. 6). Hörr teaches the muffler is made from steel or stainless steel (¶ 47) but does not expressly teach the material is a diffusion surface alloyed sheet.
Bullard teaches a clad steel comprising a core region and stainless steel compositions clad to the surfaces of the core region, with the stainless steel layer diffusing into the substrate (¶ 47). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to make the muffler of Hörr using the diffusion alloyed stainless steel of Bullard because such material has excellent corrosion resistance properties and good bonding strength between the substrate and coating (see ¶ 7).
Regarding claims 19-20, the diffusion alloyed stainless steel of Modified Hörr contains more chromium content at the surface regions than the stainless steel core substrate (see Bullard, ¶ 40). Since this higher chromium content is what achieves higher corrosion resistance to urea and salt (see instant Spec., ¶ 29 of the corresponding PGPub), one of ordinary skill in the art would expect the prior art combination to also have this feature, absent objective evidence to the contrary. See MPEP 2112.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784